Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Chatham Augt 28th 1781
                        
                        I have just been honor’d with yours of this date, and will agreeable to your request, order a Detachment of
                            Troops for the purpose of covering your Bake house in this place. I have the honor &c.

                    